ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-033, concluding that ROBERT B. FEUCHTBAUM, formerly of NORTH HALEDON, who was admitted to the bar of this State in 1974, should be reprimanded for violating RPC l.l(a)(gross neglect), RPC 1.3(lack of diligence), RPC 1.4(a)(failure to communicate) and RPC 8.1(b)(failure to cooperate with authorities);
And the Disciplinary Review Board further having concluded that respondent should be required to submit proof of his fitness to practice law;
And good cause appearing;
*371It is ORDERED that ROBERT B. FEUCHTBAUM is hereby reprimanded; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics within ninety days of the filing date of this Order proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.